NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE IPCOM GMBH & CO., KG,
Petitioner.
Misce11aneous Docket No. 972 _
On Petition for Writ of Mandamus to the United
States District Court for the District of Co1umbia in case
no. 08-CV-1897, Judge Rosemary M. Co11yer.
~
ORDER
IPCom GmbH & Co., KG submits a petition for a writ
of mandamus to direct the United States District Court
for the District of Co1urnbia to vacate its order requiring
IPCom to produce certain documents that IPCom asserts
are privileged
Upon consideration thereof,
IT ls ORDERED THAT:
HTC Corporation and HTC America, Inc. are directed
to respond no later than December 17, 2010.
».

IN RE IPCOM
Date
cc: Mitchel1 G. St0ckWe11, Esq.
Michae1 A. Ob1on, Esq.
s8
2
FoR THE CoURT
 0 3  /s/ Jan Horbaly
J an Horbaly
C1erk
F5LED
U.S. COURT F APPEALS FOR
THE FEDERAI_~ ClRCUlT
DECU3`Z01U
.|AN HORBALY
C|.ERli
».